     Case 2:21-cv-00235-MWF-JPR Document 15 Filed 04/01/21 Page 1 of 2 Page ID #:75



 1

 2

 3                                                                          J S -6
 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10

11

12    TODD WILLIAMSON, an individual,          Case No.: 2:21-cv-00235-MWF-JPR
13               Plaintiff,                    Hon. Michael W. Fitzgerald
14        v.
15                                             ORDER FOR DISMISSAL WITH
      3010 S. FIGUEROA, LLC, a California      PREJUDICE
16
      Limited Liability Company; and Does 1-
      10,
17                                             Action Filed: January 11, 2021
                 Defendants.                   Trial Date: Not on Calendar
18

19

20

21

22

23

24

25

26

27

28
                                                1
                               ORDER FOR DISMISSAL WITH PREJUDICE
     Case 2:21-cv-00235-MWF-JPR Document 15 Filed 04/01/21 Page 2 of 2 Page ID #:76



 1          Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
 2    it, and being fully advised finds as follows:
 3          IT IS ORDERED THAT:
 4          Plaintiff Todd Williamson’s action against Defendant 3010 S. Figueroa, LLC is
 5    dismissed with prejudice. Each party will be responsible for its own fees and costs.
 6

 7    Dated: April 1, 2021
                                                      MICHAEL W. FITZGERALD
 8                                                    United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                2
                               ORDER FOR DISMISSAL WITH PREJUDICE
